Upon respondent’s motion to open his default and for leave to interpose an answer to the petition, the matter is referred to Honorable Norman S. Dike, official referee, to take proof on the question of service on the respondent of the notice of the hearing before the official referee and to report to this court thereon. Until the coming in of the report the matter of confirming the report of the official referee (Motion No. 195) is held in abeyance. Present —- Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.